DETAILED ACTION
The response filed on 07/11/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-6 are amended.
No claim(s) is/are cancelled or added.
Claims 1-6 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,986,664; U.S. Patent No. 10,939,465; and U.S. Application No. 17/158,299 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's Remarks (on page 6), filed 07/11/2022, regarding Objections have been fully considered and claims 1-6 have been amended.  The objections to claims 1-6 have been withdrawn in view of the amendment.
Applicant's Remarks (on page 6-7), filed 07/11/2022, regarding Obviousness-type Double Patenting have been fully considered and the terminal disclaimer has been filed and accepted.  The non-statutory obviousness-type double patenting rejections have been withdrawn.
Applicant's arguments with respect to claims 1-4 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
This Office action is made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2019/0327741 A1) hereinafter “Li”.

Regarding claims 1 and 3, Li discloses Claim 1 of an access point (see ¶ [0003], an access point (AP) station) and Claim 3 of a communication method performed by an access point (see ¶ [0003] [0053], executed by an AP station), comprising:
a memory configured to store instructions (see FIG. 1; see ¶ [0045], AP includes memory); and
at least one processor configured to process the instructions (see FIG. 1; see ¶ [0045], AP includes processor) to:
control a spatial reuse operation for an interference management between a Basic Service Set (BSS) and an Overlapping BSS (OBSS) in a dense deployment scenario (see ¶ [0003], using spatial reuse (SR) technology to reduce interference between BSS and OBSS), and
send a signaling to indicate that the spatial reuse operation is not prohibited  (see FIG. 6; see ¶ [0104-05], AP1 transmits a HE MU PPDU carrying a trigger frame (i.e., signaling) including SR field (spatial reuse information) and when the SR field is non-SR_Disallow (i.e., not prohibited)),
wherein the signaling also instructs to set an option not to update a Basic Network Allocation Vector (see FIG. 6; see ¶ [0104-05] [0112], when the spatial reuse information is that the spatial reuse is allowed, the STA2 does not update an NAV according to the Duration in the trigger (i.e., signaling)).

Regarding claims 2 and 4, Li discloses Claim 2 of a communication apparatus (see ¶ [0003], non-AP station/STA) and Claim 4 of a communication method performed by a communication apparatus (see ¶ [0003] [0053], executed by a non-AP station/STA), comprising:
a memory configured to store instructions (see FIG. 1; see ¶ [0045], a station/non-AP station/STA includes memory); and
at least one processor configured to process the instructions to (see FIG. 1; see ¶ [0045], a station/non-AP station/STA includes processor):
perform a spatial reuse operation for an interference management between a Basic Service Set (BSS) and an Overlapping BSS (OBSS) in a dense deployment scenario (see ¶ [0003], using spatial reuse (SR) technology to reduce interference between BSS and OBSS),
receive a signaling to indicate that the spatial reuse operation is not prohibited  (see FIG. 6; see ¶ [0104-05], AP1 transmits a HE MU PPDU carrying a trigger frame (i.e., signaling) including SR field (spatial reuse information) and when the SR field is non-SR_Disallow (i.e., not prohibited)), and
set an option not to update a Basic Network Allocation Vector based on the signaling (see FIG. 6; see ¶ [0104-05] [0112], when the spatial reuse information is that the spatial reuse is allowed, the STA2 does not update an NAV according to the Duration in the trigger (i.e., signaling)).

Regarding claims 5 and 6, Li discloses wherein the signaling is an inter-BSS data unit related to a physical layer (see ¶ [0105], the PPDU is an inter-BSS PPDU).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462